Citation Nr: 1526909	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-29 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected pension benefits.  


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active military service from August 1977 to October 1978 in the United States Navy.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2012 and August 2013 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veterans Benefits Management System (VBMS) contains no documents.  A review of the Virtual VA paperless claims processing system reveals duplicative and irrelevant documents.

The issue of service connection for a manic depressive disorder has been raised by the record in a September 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran did not serve during a period of war for 90 days or more and was not separated from service due to an adjudicated service-connected disability.  


CONCLUSION OF LAW

The criteria are not met for establishing basic eligibility for VA nonservice-connected pension benefits.  38 U.S.C.A. §§ 1501(4), 1521, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.2, 3.3(a)(3), 3.102, 3.159, 3.203 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

However, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  The present pension case, as is further discussed below, is decided as a matter of law.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.  

II.  Law and Analysis 

The law authorizes the payment of a nonservice-connected disability pension to a wartime Veteran who has the requisite service and who is permanently and totally disabled.  Basic entitlement exists if a Veteran:  (1) served in the active military, naval or air service for ninety (90) days or more during a period of war; (2) is permanently and totally disabled from nonservice-connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.3, 3.23.  38 U.S.C.A. 
§§ 1502, 1521 (West 2014); 38 C.F.R. § 3.3(a)(3) (2014). 

The term "Veteran" is defined as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable." 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes active duty; or any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA; or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred or aggravated in the line of duty while performing INACDUTRA, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during INACDUTRA.  38 U.S.C. § 101(24); 38 C.F.R. § 3.6(a).  

As to the requirement of wartime service, a Veteran meets the service requirements of this section if he or she served in the active military, naval, or air service 1) for ninety days or more during a period of war; 2) during a period of war and was discharged or released from such service for a service-connected disability; 3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or 4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j) (West 2014); 38 C.F.R. § 3.3(a)(3).  

The term "period of war" for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of War by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C.A. § 1501(4) (West 2014); 38 C.F.R. § 3.2.  With regard to the Vietnam War, the period beginning on February 28, 1961 and ending on May 7, 1975, inclusive, is the established period of war in the case of a Veteran who actually served in the Republic of Vietnam during that period.  The period beginning August 5, 1964 and ending on May 7, 1975, inclusive, is the established period of war in all other cases.  38 C.F.R. § 3.2(f).  

In computing the 90 days required above, active service which began before or extended beyond the war period will be included if such service was continuous.  Broken periods of service during a period of war may be added together to meet the requirement for length of service.  38 C.F.R. § 3.17.

VA's determination of whether a claimant's service meets the threshold statutory requirements is dependent upon service department records verifying the character of a claimant's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. § 3.203(a); Spencer v. West, 13 Vet. App. 376, 380, (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Manlincon v. West, 12 Vet. App. 238 (1999).  

The threshold issue to initially address in a pension case is whether the Veteran has the requisite period of wartime service.  If that issue is answered in the affirmative, the additional issues of permanent and total disability and net worth and income requirements will then be addressed.  However, if he does not have the requisite wartime service, there is no need to proceed further or address any other issue.

The Veteran's DD Form 214 reveals that he had active service in the United States Navy from August 17, 1977 to October 6, 1978.  However, there is no evidence of active service during the Vietnam War from February 28, 1961 and ending on May 7, 1975.  He served subsequent to that period of time.  There is also no allegation or evidence that he had active service during any other period of time, including a period of war.  The Veteran maintains that he served during the "Cold War" which qualifies as a period of war.  However, there is no VA statutory or regulatory basis for this assertion.  The Veteran did not even serve during a period of war as provided by VA law and regulation; his active service was all during peacetime.  Furthermore, the claims folder shows the Veteran was not discharged from service during a period of war with a disability adjudicated as service-connected.  Since the Veteran's service was outside of this time frame, he does not have established wartime service for purposes of VA pension benefits.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).   

The Board is bound by the law and without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104 (West 2014).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992).  As there is no legal basis upon which to award non-service-connected pension benefits, the appeal must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected pension benefits is denied.  




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


